DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments on 06/04/2021, have been considered but they are not persuasive for the following reasons.
	With respect to the arguments that Boss does not disclose the limitations of claim 18, i.e., “in response to determining that the UAV communication cell is unable to process the vehicle movement data into vehicle guidance instructions for at least one vehicle in a predetermined amount of time, transmitting at least a portion of the vehicle movement data to an additional UAV communication cell”. 
 	The examiner respectfully disagrees because Boss teaches creating a plurality of clusters of UAVs and establishing communication between these UAVs (Boss, Figures 14, Steps 755, 760, 765). These UAVs receive and service traffic communication for customers or mobile devices in their extended service areas (Boss, Figure 15, Step 805). In the case where any of the UAVs fails to respond and service to its customers/devices in the Boss, Figure 14, Steps 775, 780; Figure 16, Steps 855 and 860).
	In other words, Boss essentially teaches the clusters of UAVs are in communication with one another and each of the UAVs will be in capable of detecting traffic in its service area. While the system of these UAVs is configured to determine whether one or more of the UAVs of the system is/are in trouble or fail to service it/their customers in the areas in order to quickly and timely provide responses and reconfigurations necessarily to bring back into service where the serving UAVs have failed thus providing fully services and supports for the customers/devices the areas (Boss, Figures 14, 15 and 16, pp [76]-[78]).  
 	Therefore, Boss teaches and discloses the argued limitations of claim 18 above. 
 	With respect to the arguments of independent claim 1 that Boss and Mazzarella do not render claim 1 limitations, i.e., “receiving, at a mobile edge computing (MEC) node that is paired with a corresponding base station of a wireless carrier network, a report of a malfunction of a transceiver of the corresponding base station or a communication traffic overload of the corresponding base station from the corresponding base station, 
 The examiner respectfully disagrees because first of all, Boss teaches that a plurality of network devices 25 (Boss, Figure 21) being deployed in areas to extend services for the base stations 15 (Boss, Figure 21). The device 25 is connected and in communication with a base station 15 (Boss, Figure 21). When it comes to at least one of the issues such as coverage loads issue or heavy traffic for the base station 15, weather conditions, weak coverage signals, dropped calls, etc., the system quickly makes deployment of a cluster of drones (UAVs) that are promptly and effectively provide essential supports and services to devices/vehicles in the area that experiences communication and connection issues from the regular base station (Boss, Figure 21, pp [37]-[38], [42]-[43]).
	Therefore, Boss teaches the argued limitations above.
	Mazzarella further teaches a system comprising a ground satellite that in communication with a station that is in turn running a cluster of drones to provide a secured and dedicated private network when the ground satellite is not capable of (Mazzarella, Figure 15, pp [151]). Thus Mazzarella teaches and discloses the argued limitations, i.e., receiving, at a mobile edge computing (MEC) node that is paired with a corresponding base station of a wireless carrier network, a report of a 
 	For the dependent claims 19 and 20, which are depending on the rejectable independent claim 18 as discussed above, therefore claims 19 and 20 are also believed rejectable accordingly as shown in the following rejection. 
    Dependent claims 2-10 are depending to rejectable independent claim 1 as discussed above, therefore claims 19 and 20 are also believed rejectable accordingly as shown in the following rejection.
	As such, the argued features and limitations were written such that they read upon the cited references as explained and discussed in the above. 
 
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




5. 	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boss et al. (Publication No. US 2016/0028471). 
 	Regarding claim 18, (Currently Amended) Boss teaches one or more non-transitory computer-readable media of an unmanned aerial vehicle (UAV) communication cell storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:
 	receiving vehicle movement data of one or more vehicles at the UAV communication cell (Boss, Figures 11-13, pp [66]-[68]);
 	in response to determining that the UAV communication cell is unable to process the vehicle movement data into vehicle guidance instructions for at least one vehicle in a predetermined amount of time, transmitting at least a portion of the vehicle movement data to an additional UAV communication cell (Boss, Figures 14-16, Boxes 775, 780, pp [76]-[79]; Figure 21, pp [37], the UAVs service a group of vehicles on the ground); and
 	in response to determining that the UAV communication cell is able to process the vehicle movement data into vehicle guidance instructions in the predetermined amount of time, processing the vehicle movement data at the UAV communication cell for distribution to at least one vehicle (Boss, Figures 14-16, Boxes 775, 780, pp [76]-[79]).
 	Regarding claim 19, (Original) Boss teaches the one or more non-transitory computer-readable media of claim 18, wherein the UAV communication cell and the additional UAV communication cell are part of a distributed computing network, and wherein the transmitting includes transmitting the vehicle movement data to a plurality of UAV communication cells of the distributed computing network for processing into the vehicle guidance instructions (Boss, Figure 21, pp [37]-[38]).
 	Regarding claim 20, (Original) Boss teaches the one or more non-transitory computer-readable media of claim 18, wherein the additional UAV communication cell is connected to a mobile edge computing (MEC) node that processes the at least a portion of the vehicle movement data received by the additional UAV communication cell into the vehicle guidance instructions (Boss, Figure 21, pp [37]-[38]).


Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



9. 	Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (Publication No. US 2016/0028471) and further in view of Mazzarella et al. (Publication No. US 2015/0063202). 
 	Regarding claim 1, (Currently Amended) Boss teaches a computer-implemented method (Boss, the Abstract), comprising: 
 	deploying, by the MEC node that is paired with the corresponding base station, an unmanned aerial vehicle (UAV) communication cell to communicate with a plurality of vehicles in response to the malfunction of a transceiver of the corresponding base station or the communication traffic overload of the corresponding base station (Boss, Figures 11-13, pp [66]-[68]; Figure 14, pp [76]; Figure 21, pp [37]-[38]);
 	receiving vehicle movement data of one or more vehicles at the MEC node that is apareid that is paired with the corresponding base station from the UAV communication cell that is deployed by the MEC node to communicate with the one or more vehicles (Boss, Figures 11-13, pp [66]-[68]; Figure 14, pp [76]; Figure 21, pp [37]-[38]);
 	processing the vehicle movement data at the MEC node that is paired with the corresponding base station to generate vehicle guidance instructions for at least one vehicle (Boss, Figure 21, pp [37]-[38]); and
(Boss, Figures 11-13, pp [66]-[68]; Figure 14, pp [76]; Figure 21, pp [37]-[38]).
	Boss does not teach “receiving, at a mobile edge computing (MEC) node that is paired with a corresponding base station of a wireless carrier network, a report of a malfunction of a transceiver of the corresponding base station or a communication traffic overload of the corresponding base station from the corresponding base station, wherein the MEC node is deployed in addition to a server of a centralized data center.”
	Mazzarella teaches “receiving, at a mobile edge computing (MEC) node that is paired with a corresponding base station of a wireless carrier network, a report of a malfunction of a transceiver of the corresponding base station or a communication traffic overload of the corresponding base station from the corresponding base station, wherein the MEC node is deployed in addition to a server of a centralized data center.” (Mazzarella, Figure 15, pp [151]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Boss by incorporating teachings of Mazzarella, system and network for deploying  
 	Regarding claim 2, (Previously Presented) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the MEC node is directed by a deployment controller of the wireless carrier network to deploy the UAV communication Boss, Figures 11-13, pp [66]-[68]; Figure 14, pp [76]; Figure 21, pp [37]-[38]).
 	Regarding claim 3, (Previously Presented) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the UAV communication cell is attached to the MEC node via a wired connection that provides power to the UAV communication cell and a communication link between the UAV communication cell and the MEC node (Boss, pp [37]-[38]).
 	Regarding claim 7, (Currently Amended) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the corresponding base station communicates with the MEC node via a dedicated communication link that is independent of a backhaul that connects the corresponding base station to a core network of the wireless carrier network (Boss, Figure 21, pp [37]-[38]).
 	Regarding claim 8, (Original) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the vehicle movement data for a vehicle includes a current vehicle location of the vehicle, a direction of travel of the vehicle, a speed of travel for the vehicle, an acceleration rate of the vehicle, a deacceleration rate of the vehicle (Boss, pp [70]-[71]).
 	Regarding claim 9, (Original) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, Boss, pp [70]-[71]).
 	Regarding claim 10, (Original) Boss, as modified by Mazzarella, teaches the computer-implemented method of claim 1, wherein the vehicle guidance instructions are used by a vehicle to perform autonomous driving of the vehicle, perform an automatic driving maneuver, or provide a driving condition to a driver of the vehicle (Boss, pp [38], [60], [70]-[71]).

10. 	Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (Publication No. US 2016/0028471).  and further in view of Adenwala et al. (Publication No. US 2019/0079659). 
 	Regarding claim 4, (Original) Boss, as modified by Mazzarella, does not teach the computer-implemented method of claim 1, wherein the vehicle movement data is received by the UAV communication cell from a plurality of vehicles or received by the UAV communication cell from an additional UAV communication cell via cellular vehicle-to-everything (CV2X) communication.
(Adenwala, Figure 1, pp [44]-[46]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Boss and Mazzarella, by incorporating teachings of Adenwala of an autonomous driving vehicles social network providing low latency communications V2X that require for high speed events such as crash avoidance, traffic warnings, etc., in the autonomous driving vehicles social network thus improving the effective responses in communications during critical vehicle-related events and thus providing preventions before accidental occurrences and saving lives. 
 	Regarding claim 5, (Original) Boss, as modified by Mazzarella and Adenwala, teaches the computer-implemented method of claim 4, wherein the vehicle movement data is obtained by the additional UAV communication cell from the one or more vehicles via cellular vehicle-to-everything (CV2X) communication (Adenwala, Figure 1, pp [44]-[46]).
 	Regarding claim 6, (Original) Boss, as modified by Mazzarella, does not teach the computer-implemented method of 
 	Adenwala teaches “the broadcasting is performed by an additional UAV communication cell that receives the vehicle guidance instructions from the UAV communication cell via cellular vehicle-to-everything (CV2X) communication.” (Adenwala, pp [29], [34], Figure 1, pp [44]-[46]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Boss and Mazzarella, by incorporating teachings of Adenwala of an autonomous driving vehicles social network providing low latency communications V2X that require for high speed events such as crash avoidance, traffic warnings, etc., in the autonomous driving vehicles social network thus improving the effective responses in communications during critical vehicle-related events and thus providing preventions before accidental occurrences and saving lives. 

 	Allowable Subject Matter
11. 	Claims 11-17 filed on 01/04/2021 are allowable over the prior art above because the prior art references above because 01/04/2021. 
	Therefore, claims 11-17 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/HUY C HO/Primary Examiner, Art Unit 2644